       Case 1:21-cr-00175-TJK Document 119-20 Filed 07/14/21 Page 1 of 3




                                                       U.S. Department of Justice

                                                       Channing D. Phillips
                                                       Acting United States Attorney

                                                       District of Columbia

                                                       Judiciary Center
                                                       555 Fourth St., N.W.
                                                       Washington, D.C. 20530


                                                       July 13, 2021

Via Email and Electronic File Transfer

Lisa Costner
Federal Public Defender MDNC
251 N. Main St. Suite 849
Winston-Salem NC 27101

J. Daniel Hull
Hull McGuire PC
888 Seventeenth Street, NW
Suite 1200
Washington, DC 20006

Shaka Johnson
Law Offices of Shaka Johnson, LLC
1333 Christian Street
Philadelphia, PA 19147

Nicholas Smith
7 East 20th Street
Suite 4R
New York, NY 10003

                Re:   United States v. Ethan Nordean et al., Cr. No.: 21-cr-175 (TJK)

Dear Counsel:

        I write to memorialize another production related to the above-captioned case as part of
the government’s ongoing efforts to produce preliminary discovery on an expedited basis.
Specifically, this afternoon, the government produced the following search warrant applications
and affidavits to each of you in cross-discovery.
Case 1:21-cr-00175-TJK Document 119-20 Filed 07/14/21 Page 2 of 3
Case 1:21-cr-00175-TJK Document 119-20 Filed 07/14/21 Page 3 of 3




                                    Jason B.A. McCullough
                                    Assistant United States Attorney
                                    555 4th Street, N.W.
                                    Washington, D.C. 20530
                                    (202) 252-7233
                                    jason.mccullough2@usdoj.gov




                                3
